Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 18-35 of J. Fischer et al., App. No. 16/764,291 (Nov. 14, 2018) are pending. Claims 24, 26-28, 32-35 to the non-elected invention/species stand withdrawn from further consideration by the Examiner, 37 CFR 1.142(b).  Claims 18-23, 25, and 29-31 have been examined on the merits and stand rejected.  

Election/Restrictions

Election of Species

Pursuant to the Election of Species Requirement issued on October 29, 2020, Applicant elected in the Reply filed on January 12, 2021, with traverse, the following species of instant claim 25 for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale




Claims 18-23, 25 and 29-31 read on the elected species.  Applicant’s elected species was searched and found to be free of the art of record.  Pursuant to MPEP § 803.02, the search was extended to those non-elected species cited in the § 102 rejection below.  MPEP § 803.02(III)(C)(2)).  In view of cited anticipating art, the election of species requirement is given effect and maintained as provisional, and claims 24, 32 and 33 within the elected invention (not reading on the elected species) are provisionally withdrawn from consideration pursuant to 37 CFR 1.142(b).  See, MPEP § 803.02.  

Applicant’s Argument

Applicant traverses on the grounds that the Office action has not provided adequate evidence that there would be a serious burden on the Examiner to search and examine all of the species. Applicant asserts that there are two criteria for a proper requirement for restriction between patentably distinct inventions or species: (i) the inventions must be independent or distinct as claimed, and (ii) there must be a serious burden on the Examiner if restriction is not required. M.P.E.P. § 803. Consequently, as set forth in M.P.E.P. § 803: "If the search and examination of all the claims in an entire application can be made without serious burden, the examiner must examine them on the merits, even though they include claims to distinct or independent inventions."

This argument is not considered persuasive because the instant restriction was issued under the unity-of-invention rules governing restriction in international applications under 35 U.S.C. 371 (see MPEP § 802; MPEP § 1893.03(d); 37 CFR § 1.499), therefore MPEP 803 cited by Applicant does not apply in the instant case.  Under the applicable rules there is no requirement of a serious search burden.  
Unity of Invention, (Oct. 3, 2011).  As such, in the instant case, there is no requirement that the Examiner prove or show a serious search burden.  

In any case unity of invention is lacking among the species in view of M. Dexter et al., GB 996502 (1964) (“Dexter”) for the reasons set forth in the § 102 rejection below.  In view of the foregoing, the Examiner’s species election is made FINAL.  

New Restriction Required

Restriction is now required under 35 U.S.C. 121 and 372. This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group (I)	claim(s) 18-25 and 29-33, drawn to compounds of general formula I and compositions thereof; 
Group (II)	claim(s) 26-28, drawn a method of preparing a compound of Group I; and
Group (III)	claim(s) 34 and 35, drawn to a method of stabilizing an organic component to be stabilized comprising mixing with, or working into, at least one compound of Group I;


Lack of Unity of Invention

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons.

Shared Technical Feature does Not Make a Contribution over the Prior Art

According to PCT Rule 13.2, unity of invention exists only when there is a shared same or corresponding special technical feature among the claimed inventions. The “Instructions Concerning Unity of Invention” (MPEP, Administrative Instructions Under the PCT, Annex B, Part 1(b)) state, “The expression 'special technical features' is defined in Rule 13.2 as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art.” Thus, unity of invention exists only when the shared same or corresponding technical feature is a contribution over the art. The technical feature that unites the groups is not a contribution over the art.

In the instant case, Groups I, II, and III lack unity of invention because even though the inventions of these groups require the common technical feature of a compound of formula I, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of M. Dexter et al., GB 996502 (1964) (“Dexter”) for the reasons set forth in the § 102 rejection below.  Therefore formula I is not a special technical feature because it does not make a contribution over the prior art and unity of invention is lacking among groups I, II, and III.  


Telephone Restriction Practice

During a telephone conversation with Xavier Pillai on March 25, 2021 a provisional election was made with traverse to prosecute the invention of Group I, claims 18-25 and 29-33.  Claims 26-28, 34 and 35 are provisionally withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Affirmation of this election must be made by applicant in replying to this Office action.  As the restriction is provisional (based on telephone election) and made with traverse, the restriction is maintained as provisional (not made Final) and subject to Applicant’s argument/traversal in any responsive document.  

Claim Objections

Improper Markush Language

The instant claims 23 and 25 are objected to because they lack the correct terminal conjunction(s) and/or recite the wrong terminal conjunction(s) in defining a Markush group (thereby improperly claiming alternatives).  See MPEP § 2173.05(h).  This objection can be obviated by using the conventional language to define Markush alternatives, i.e., either:

“wherein the alternative is selected from the group consisting of A, B, C and D”; or 
“wherein the alternative is A, B, C or D”.  See MPEP § 2173.05(h), and including using comma’s between Markush alternatives.  

Claim 23 recites a Markush group of chemical structures, but there is no terminal conjunction (i.e., “or” before the last recited alternative or “and” in conjunction with “selected from the group consisting of”) and no comma’s separating the chemical structures.  A similar issue exists with respect to claim 25.  Applicant is asked to check for and address any other instances of improper Markush language throughout the claims.  

Rejections 35 U.S.C. 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

A decision on whether a claim is indefinite under 35 U.S.C. 112(b) requires a determination of whether those skilled in the art would understand what is claimed when the claim is read in light of the specification.  MPEP § 2173.02.  

Claim 25 -- Unclear Chemical Structure

Claims 25 is rejected under 35 U.S.C. 112(b) as being indefinite for recitation of the following chemical structure:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


wherein the circled portion represents the unclear portion of the structure.  It is unclear whether this circled portion comprises two carbon atoms or one carbon atom because this portion depicts a two-carbon bond bisected by a wavy line. That is, it is not clear whether Applicant intends the claim 25 residue Y to be:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
.  





    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


It is noted that all the working example compounds (see instant Examples at specification pages 35 et seq.) comprise the circled portion as a two-carbon fragment, whereas in instant claim 24 variable D is –CH2- (circled portion is a one-carbon fragment).  Applicant can overcome this rejection, for example, by amending the claim 25 Y-residue structure such that it is clear whether the above-circled portion represents a one or a two carbon fragment.  

Claims 18-20, 22, and 29-31 “sterically hindered”

Claims 18, 19, 22, and 29-31 are rejected under 35 U.S.C. 112(b) as being indefinite for recitation of “sterically hindered group”.  Claim 20 is similarly rejected for recitation of “sterically hindered hydroxy phenyl residue”.  

Instant claim 18 requires that variable R is “a residue having at least one sterically hindered group”.  The instant specification does not define the term “sterically hindered group”.  



steric hindrance. A characteristic of molecular structure in which the molecules have a spatial arrangement of their atoms such that a given reaction with another molecule is prevented or retarded.

Hawley's Condensed Chemical Dictionary, page 1275 (16th ed., 2016, R.J. Larrañaga ed.).  Of course, any two atoms/chemical groups will have a “spacial arrangement”.  However, in order for one of skill in the art to determin whether “a given reaction with another molecule is prevented or retarded” (with respect to the instant claims), such artisan must be provided guidance with respect to the specific nature of the chemcial reaction such that the size, charge distribution/polarity, and/or spacial orientation of the groups necessary to provide steric hinderance can be acertained; for example, by experimentation.  Neither the art of record, nor the instant specification provides sufficient guidance in this regard. As such, it is unclear to one of skill in the art what groups meet the instant claim limtiation of “sterically hindered group”. Instant claim 20 recites “sterically hindered hydroxy phenyl residue”, as above it is unclear what specific chemical reaction Applicant seeks to prevent or retard.  


Claim Rejections - 35 USC § 102 (AIA )

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

§ 102(a)(1) Rejection over M. Dexter et al., GB 996502 (1964) (“Dexter”)

Claims 18-22 and 29-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by M. Dexter et al., GB 996502 (1964) (“Dexter”).  Dexter teaches that the compounds of the Markush formula, depicted at page 1, col. 1, lines 20-25, are useful in the stabilization of organic material normally subject to oxidative deterioration, in particular, stabilization of polypropylene.  Dexter at page 1, col. 1, lines 10-15.  Dexter discloses example stabilizer compounds that fall within the instant claims; for example, the following compound (2-(n-octadecylthioethyl) 3,5-di-t-butyl-4-hydroxybenzoate, RN = 7664-56-4).  Dexter at page 5, Example 7, col. 1.  


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale







    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


With respect to instant claims 29-31, in Example 16 Dexter teaches stabilization of a composition comprising polystyrene resin and 0.5% by weight of RN = 7664-56-4, wherein the data is presented in Table 1.  Dexter at page 7, col. 2.  As such Dexter teaches each and every limitation of instant claims 29-31.  Accordingly, Dexter teaches each and every limitation of instant claims 18-22 and 29-31, which are therefore unpatentable pursuant to 35 U.S.C. 102(a)(1).  

To assist Applicant in any amendment, additional relevant prior art compounds indexed from Dexter by CAS are listed in the attached document “CAS Abstract of M. Dexter et al., GB 996502 (1964)”.  


§ 102(a)(1)/(2) Rejection over M. Knell et al., US 3,763,094 (1973) (“Knell”)

Claims 18-22, 25, and 29-31 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by M. Knell et al., US 3,763,094 (1973) (“Knell”).  Knell teaches that the compounds of the Markush formula I, stabilize organic materials normally subject to oxidative and/or thermal degradation, for example, synthetic polymers such as polyolefins, mineral and synthetic lubricating oils.  Knell at col. 1, lines 15-50.  Knell discloses the following example stabilizer that falls within the instant claims.  Knell at col. 4, Example 2; see also, CAS Abstract and Indexed Compound, M. Knell et al., US 3,763,094 (1973).  


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


Compound RN = 37415-68-2 clearly meets each and every structural limitation of instant claims 18-22, 25, and 29-31 (for example, it is a specific compound claimed within instant dependent claim 25).  

With respect to instant claims 29-31, in Example 7 Knell teaches stabilization of polypropylene powder with 0.5% by weight of RN = 37415-68-2.  Knell col. 5, lines 50-70.  As such Knell teaches each and every limitation of instant claims 29-31.  In summary, Knell teaches each and every limitation of instant claims 18-22, 25 and 29-31, which are therefore unpatentable pursuant to 35 U.S.C. 102(a)(1)/(2).  

§ 102(a)(1) Rejection over M. Montañez et al., 43 Macromolecules, 6004-6013 (2010) (“Montañez”)

Claims 18, 19, 22, 23, 29 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by M. Montañez et al., 43 Macromolecules, 6004-6013 (2010) (“Montañez”).  Montañez discloses the following compound I-[G1]-(OH)6.  



    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


Compound I-[G1]-(OH)6 meets each and every limitation of instant claims 18, 19, 22, and 23, wherein:


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


6 falls within the scope of the genera of instant claims 18, 19, 22, and 23 and therefore anticipates.  

With respect to instant claim 29, which reads:

29. A composition comprising at least one organic component to be stabilized and at least one compound in accordance with claim 18;

the term “organic component to be stabilized” is broadly and reasonably interpreted based on its plain meaning to mean any organic compound.  That is, Official notice is taken that any organic compound is unstable to some degree (will eventually undergo a degree of decomposition depending on conditions, such as air/light exposure etc.).  MPEP § 2144.03.  The instant specification does not specifically define “organic component to be stabilized”, but does provide broad general discussion related to plastics, oils, lubricants and fats.  Specification at page 11 et seq.  The specification further states “in particular a stabilization with respect to an oxidative thermal and/or actinic [light] degradation of or damage to organic materials”. Specification at page 1, lines 1-5.  However, specific embodiments of the specification cannot be imported into the claims, particularly where the subject claim limitation is broader than the embodiment.  MPEP § 2111.01(II).  Furthermore, the identity of the “organic component to be stabilized” relies to some degree on the intent and judgment of the artisan practicing the claim.  With this in mind, Montañez discloses that compound I-[G1]-(OH)6 is present with a number of different components during its synthesis and isolation.  Montañez at page 6006, col. 1, (“Synthesis of Dendrimer I-[G1]-(OH)6”).  As such, instant claim 29 is considered anticipated.  

With respect to instant claim 32, the 2,2-dimethoxy-1,2-diphenylacetophenone added during the synthesis of I-[G1]-(OH)6 is used as a photointiator and is therefore considered a UV absorber as listed in instant claim 32.  As such, instant claim 32 is considered anticipated.  

Claim Rejections – Improper Markush Grouping

Claims 18, 19, 22-24, and 29-31 are rejected on the judicially created basis that it is directed to an improper Markush grouping of alternatives. MPEP § 2117(II).  

A Markush claim may be rejected under judicially approved "improper Markush grouping" principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an "improper Markush grouping" if either: (1) the members of the Markush group do not share a "single structural similarity" or (2) the members do not share a common use.  MPEP § 2117(II) (citing 76 Federal Register 7162-7175 (2011); In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)).  

The alternatives (1) share a "single structural similarity" when they belong to the same recognized physical or chemical class or to the same art-recognized class, and (2) share a common function or use when they are disclosed in the specification or known in the art to be functionally equivalent in the context of the claimed invention.  MPEP § 2117(II).

Where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the compounds do not appear to be members of a recognized physical or chemical class or members of an art-recognized class, the members are considered to share a "single structural similarity" and common use when the alternatively usable compounds share a “substantial structural feature” that is essential to a common use. MPEP § 2117(II).

The Claimed Alternatives Are not Members of a Physical, Chemical, or Art-Recognized Class

Members of a Markush group share a "single structural similarity" when they belong to the same recognized physical or chemical class or to the same art-recognized class. A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein there is an expectation from the knowledge in the art that members of the will behave in the same way in the context of the claimed invention; in other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  MPEP § 2117(II)(A). 

The instant claim 18, 19, 22-24, and 29-31 variables are all defined generically (in some cases using the term “residue”) except for the -CH2CH2-S linkage.1  That is, the only common structural feature among the claimed compound alternatives is the -CH2CH2-S linkage.  There is no art of record (or other evidence of knowledge in the art) providing an expectation to one of skill that compounds, by virtue of comprising a -CH2CH2-S, linkage would behave as organic component stabilizers as taught by the instant specification.  

The Claimed Alternatives Do not share a “substantial structural feature” that is Essential to a Common Use

As discussed above, the instant claim 18, 19, 22-24, and 29-31 variables are all defined generically using the term “residue” except for the -CH2CH2-S linkage.  The -CH2CH2-S linkage represents a minor portion of the claimed compounds and is therefore not considered a “substantial structural feature” and there is no teaching in the instant specification that this sulfur linkage is essential for the common use of stabilizing an organic component.  

The Markush Groupings Are Improper

In view of the foregoing, the instantly claimed compound alternatives falling within the scope of instant claims 18, 19, 22-24, and 29-31 do not: (1) share a "single structural similarity" because they do not belong to the same recognized physical or chemical class or to the same art-recognized class; or (2) share a “substantial structural feature” that is essential to a common use because the claimed generic formulae do not comprise a “substantial structural feature” and there is no expectation that even the minor common structural feature of –CH2CH2-S- is essential for the common use of stabilizing an organic component.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The term “residue” is broadly and reasonably interpreted (based on the specification, specifically the working examples) to mean substituted with any reasonable group or unsubstituted.  See MPEP § 2111 (claim interpretation).  For example, the compound of working Example f (page 44) comprises the following group as variable A as the claim 18 “aromatic residue”:
        
        
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

        
        The two C=O groups in the above structure are otherwise unaccounted for within the claim 18 generic Formula I and are therefore interpreted as substituents on the claimed “aromatic residue”.